Citation Nr: 0114367	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  97-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for a left 
varicocele.

2.  Entitlement to a compensable disability rating for the 
residuals of fractures of left great toe and left third toe.

3.  Entitlement to a compensable disability rating for scars 
of the mid-finger of the right hand and left axilla.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from March 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  The veteran testified at an 
August 1999 hearing before the undersigned Board Member 
sitting at the RO.  In January 2000, the Board remanded this 
case for additional development.  

In the January 2000 Board remand, it was noted that records 
in the claims file suggested that the veteran was possibly 
pursing additional claims.  It is not clear what action, if 
any, has been undertaken by the RO with regard to these 
possible claims.  Accordingly, these matters are again 
referred to the RO for appropriate action.  

The issues of entitlement to a compensable disability rating 
for residuals of fractures of the left great toe and left 
third toe and for a compensable rating for scars of the mid-
finger of the right hand and left axilla will be the subject 
of the remand portion of this decision.



FINDING OF FACT

The veteran's service-connected left varicocele is 
asymptomatic and does not result in any renal or voiding 
dysfunction or urinary tract infection.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for a 
left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.20, 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. §§ 4.20, 4.104, 
4.115a, 4.115b, Diagnostic Codes 71207525, 7529 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation with regard to the left 
varicocele issue.  The record includes VA outpatient records 
as well as the report of a special VA examination conducted 
in May 2000 pursuant to the Board's January 2000 remand.  The 
Board finds this examination report to be adequate for rating 
purposes and notes that the claims file was reviewed by the 
examiner and that the veteran's complaints and the objective 
clinical findings were clearly set forth.  Significantly, 
although the RO requested information from the veteran 
regarding additional medical care providers, no additional 
pertinent evidence has been identified by the veteran.  
Further, although a Board hearing was conducted in August 
1999, the veteran declined to offer testimony with regard to 
this issue. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
the left varicocele.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Left Varicocele

Service connection was established for a left varicocele by 
rating decision in June 1948, and a noncompensable rating was 
assigned.  A VA examination conducted in February 1989 
revealed a small left varicocele.  No urinary complaints were 
documented, but it was noted that the veteran was a poor 
historian.  Of record are VA outpatient records dated in the 
1990's, but these records do not document complaints or 
treatment for the left varicocele.  

A VA genitourinary examination was conducted in May 2000.  It 
was reported that the veteran had had a left varicocele in 
service which had been treated with medication and had 
resolved.  The veteran reported that he had not had problems 
with the left varicocele since service.  He denied lethargy, 
weakness, anorexia, weight gain or loss.  He urinated every 
two hours, and he had to get up from bed five to six times 
per night.  He denied any hesitancy or incontinence.  He 
denied any recurrent urinary tract infections.  The physical 
examination revealed that the veteran's left testicle was 
slightly larger than the right testicle.  The pertinent 
diagnoses included left varicocele.  

Analysis

A varicocele is not a condition listed under the VA rating 
schedule and it may be evaluated by analogy.  38 C.F.R § 
4.20.  

Some rating decisions have applied the provisions of Code 
7529 for benign neoplasms of the genitourinary system.  This 
Code calls for rating of renal or voiding dysfunction.  

Also for consideration is Diagnostic Code 7525 for epididymo-
orchitis.  This Code calls for rating as urinary tract 
infection.  

The Board also believes that a varicocele may also be 
evaluated by analogy to varicose veins under Diagnostic Code 
7210.  Under rating criteria in effect prior to January 12, 
1998, a 0 percent evaluation is warranted for mild varicose 
veins, or with no symptoms.  A 10 percent rating is assigned 
for moderate bilateral or unilateral varicose veins with 
varicosities of superficial veins below the knees, with mild 
symptoms of pain or cramping on exertion.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  Under rating criteria in effect 
since January 12, 1998, a 0 percent evaluation is warranted 
for asymptomatic palpable or visible varicose veins.  A 10 
percent evaluation requires intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2000).

At the August 1999 Board hearing, it was indicated that the 
veteran wished to continue the appeal on the left varicocele 
issue, but no testimony regarding this disability was 
offered. 

The recent medical evidence appears to confirm the existence 
of a left varicocele.  However, the veteran has reported that 
he has no problems with the left varicocele.  Moreover, other 
than the left testicle size being slightly larger than the 
right, there is absolutely no clinical evidence indicating 
that the left varicocele results in any symptoms or 
pathology.  The left varicocele is essentially asymptomatic.  
There is no competent evidence of any renal or voiding 
dysfunction or urinary tract infection attributable to a left 
varicocele.  Furthermore, it is not shown that the left 
varicocele equates to moderate bilateral or unilateral 
varicose veins or intermittent edema of an extremity or 
aching and fatigue in leg after prolonged standing or 
walking.  Under either version of Code 7120, the present 
asymptomatic condition supports a noncompensable rating. 

The clear preponderance of the evidence is against 
entitlement to a compensable rating for the service-connected 
left varicocele.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) and the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107) 
regarding a state of approximate balance of the evidence do 
not permit a favorable determination.



ORDER

Entitlement to a compensable evaluation for service-connected 
left varicocele is not warranted.  To this extent, the appeal 
is denied.  


REMAND

The Board finds that the VA examination conducted in May 2000 
for evaluation of the left great toe and left third toe is 
inadequate for rating purposes.  The examiner described 
several abnormalities of the left foot, but no clear 
information was provided as to whether certain abnormalities 
were due to or related to the service-connected residuals of 
the fractures of the left great toe and left third toe as 
opposed to other causes.  The Board notes that that examiner 
reported a fusion of the interphalangeal joint of the great 
toe with lateral deviation and without passive and active 
motion, but there was no indication as to the cause of this 
abnormality.  

With regard to an examination of the scars of the mid-finder 
of the right hand and left axilla, a scars examination report 
dated in May 2000 refers to the bones examination, but the 
report of the bones examination does not refer to the scars 
at all.  

The Board's January 2000 remand directed the above-referenced 
examinations.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).


Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take appropriate action to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the severity of his service-connected 
residuals of fractures of left great toe 
and left third toe and the service-
connected scars of the mid-finger of the 
right hand and left axilla.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners in connection with the 
examinations.  Any medically indicated 
special studies or tests should be 
accomplished.  All special test findings 
as well as clinical findings should be 
reported to allow for evaluation under 
applicable rating criteria.  

With regard to examination of the 
residuals of fractures of the left great 
toe and left third toe, the appropriate 
examiner should clearly indicate which 
symptomatology is attributable to theses 
service-connected disorders.  An 
explanation should be provided as to the 
relationship, if any, between other found 
disorders, such as hallux valgus and 
fusion of the interphalangeal joint of 
the great toe, and the residuals of 
fractures of the left great toe and left 
third toe.  A clear differentiation of 
pertinent symptomatology should also be 
provided.   

With regard to examination of the scars 
of the mid-finger of the right hand and 
left axilla, the appropriate examiner 
should provide a description of the scars 
and report any evidence of tenderness on 
examination as well as any evidence of 
limitation of function.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

